      Case: 3:18-cv-00037-wmc Document #: 218 Filed: 06/15/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MARK MLSNA,

                             Plaintiff,                            OPINION AND ORDER
       v.
                                                                        18-cv-37-wmc
UNION PACIFIC RAILROAD COMPANY,

                             Defendant.


       In this case, plaintiff Mark Mlsna alleges that his former employer, Union Pacific

Railroad Company, violated the Americans with Disability Act (“ADA”), 42 U.S.C. § 1210

et seq., in declining to recertify him as a train conductor due to his disability. With trial set

to begin in this case on Monday, June 28, 2021, the court issues the following order

addressing two motions brought by defendant.



I. Objection to Instructions Regarding Disparate Impact Claim

       Defendant first objects to plaintiff’s attempts to raise a disparate impact claim in

his pretrial filings with this court. (Dkt. #195, 196.) According to defendant, plaintiff

failed to provide fair notice of this claim, and so it should not be permitted to raise that

claim now with the trial approaching.

       In Raytheon Co. v. Hernandez, 540 U.S. 44 (2003), the U.S. Supreme Court

emphasized the “distinction between claims of discrimination based on disparate treatment

and claims of discrimination based on disparate impact.” Id. at 46. The Court further

explained that “[b]ecause ‘the factual issues, and therefore the character of the evidence

presented, differ when the plaintiff claims that a facially neutral employment policy has a
      Case: 3:18-cv-00037-wmc Document #: 218 Filed: 06/15/21 Page 2 of 4




discriminatory impact on protected classes,’ courts must be careful to distinguish between

these theories.” Id. at 53 (quoting Texas Dept. of Community Affairs v. Burdine, 450 U.S.

248, 252, n.5 (1981)).

       Here, there is some ambiguity in plaintiff’s operative complaint as to whether he

was in fact pursuing a disparate impact claim. (Compare Am. Compl. (dkt. #145) ¶ 52

(alleging that “Union Pacific’s testing policy is not a neutral, uniform protocol that

disparately impacts hearing-impaired employees”); with ¶¶ 114-15 (alleging that Union

Pacific’s hearing exam adversely affected individuals with hearing disabilities).) Regardless

of defendant’s notice of plaintiff’s claim, defendant’s motion must be granted as jury trials

do not appear to be available for ADA disparate impact claims. See 7th Cir. Civ. Jury

Instructions § 3.08 (2017) (“The Committee did not include a disparate impact instruction

because there are no jury trials under Title VII for disparate impact, 42 U.S.C. §

1981a(a)(1) & (c).”); Gaffney v. Riverboat Servs. of Indiana, Inc., 451 F.3d 424, 460 n.35

(7th Cir. 2006) (explaining that the remedies for violations of Title VII and the ADA are

both found in the 1964 Civil Rights Act, 42 U.S.C. § 1981a(a)(1) & (c)); 3d Cir. Civ. Jury

Instructions § 9.1.6 (2018) (“Disparate impact claims are cognizable under the ADA. . . .

No instruction is provided on disparate impact claims, however, because a right to jury

trial is not provided under the ADA for such claims.”). Accordingly, references to any

disparate impact theory of liability will be struck from the jury instructions.



II. Appeal of Magistrate Judge Crocker’s Order on Defendant’s Motion to Compel

       On April 28, 2021, defendant filed a motion seeking to compel Mlsna to produce

his W-2 and 1099 tax forms from 2013 to the present. (Dkt. #174.) Defendant represents
                                              2
      Case: 3:18-cv-00037-wmc Document #: 218 Filed: 06/15/21 Page 3 of 4




that: (1) in response to defendant’s discovery request (over three years ago), plaintiff

responded that he would produce his W-2s and 1099s; (2) on April 8, 2021, defendant’s

counsel realized that plaintiff had not produced the documents, and he conferred with

plaintiff’s counsel; and (3) after the parties were unable to resolve the dispute, defendant’s

counsel on April 28, 2021, moved to compel the documents. Plaintiff opposed defendant’s

motion on the grounds that: (1) the motion was untimely; (2) defendant has the relevant

documents in its control as Mlsna has not worked for anyone else after Union Pacific

effectively terminated him, so he has no other W-2s or 1099s to produce; and (3)

defendant itself refused to produce certain information demonstrating Mlsna’s wage loss,

including Mlsna’s W-2s and the W-2s for the three employees above and below him on

the seniority roster.

       On June 2, 2021, Magistrate Judge Crocker issued the following order denying the

motion: “Discovery in this case closed on March 15, 2021. See dkt. 139. On April 28,

2021, defendant filed a motion to compel discovery. See dkt. 174. That's over six weeks

too late. The motion is denied as untimely.” (Dkt. #214.) Now, defendant seeks to

appeal this order. (Dkt. #216.)

       This matter is governed by Federal Rule of Civil Procedure 72(a), which provides:

              When a pretrial matter not dispositive of a party's claim or
              defense is referred to a magistrate judge to hear and decide, the
              magistrate judge must promptly conduct the required
              proceedings and, when appropriate, issue a written order
              stating the decision. . . . The district judge in the case must
              consider timely objections and modify or set aside any part of
              the order that is clearly erroneous or is contrary to law.

Fed. R. Civ. P. 72(a). Defendant does not dispute that its motion was filed over six weeks


                                              3
      Case: 3:18-cv-00037-wmc Document #: 218 Filed: 06/15/21 Page 4 of 4




after the close of discovery. Instead, it contends that contends that Judge Crocker should

have assessed whether it had good cause for filing the motion after the close of discovery.

       Judge Crocker’s order is not clearly erroneous or contrary to law and will be upheld.

In particular, defendant does not explain why it took three years to discover that information

was missing. Defendant’s excuse that plaintiff said he would produce the evidence does

not explain away its own lack of diligence. Moreover, it would appear from plaintiff’s

representations that defendant has all the relevant W-2 and 1099 records in its control.

Finally, this is a two-way street:   just as defendant may not now gain access to this

information, plaintiff not only is precluded from offering it into evidence, but would be

sanctioned should it ever appear that he earned any reported income outside of work for

Union Pacific after 2015, having represented to the court that he has no non-Union Pacific

W-2s or 1099s to produce.



                                          ORDER

       IT IS ORDERED that:

       1) Defendant’s motion to strike plaintiff’s proposed jury instructions (dkt. #195)
          is GRANTED.

       2) Defendant’s appeal of Magistrate Judge Crocker’s order (dkt. #216) is
          DENIED.

       Entered this 15th day of June, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge


                                              4
